 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
one eee nee eee e nee nee ennenennnene x Docket: 1:20-cv-00129 (GBD)(SDA)

     

GARRISON REDD,
SSPE DEFAULT JUDGMENT
Plaintiff, AGAINST DEFENDANTS
MANSION REALTY LLC AND THE
-against- JAD FARM I ws
j Piracy
MANSION REALTY LLC AND THE JADE FARM feae |
LLC u Pow ss . 7 AE Py
Defendants. i Dave

 

hi
7 nc

THIS ACTION, having been commenced on January 7, 2020, by the filing of ead...

cence SEMA «May gp
PMD A J 2D ; me

 

Summons and Complaint, and a copy of the Summons and Complaint having been served
on Defendants, Mansion Realty LLC and The Jade Farm LLC ("Defendants"), on January
9, 2020, and proof of such service having been filed on February 26, 2020, and the
Defendants having failed to answer or otherwise respond to the Complaint as required by
law, and the time to answer or otherwise respond to the Complaint having expired, it is
hereby

ORDERED and ADJUDGED, as follows:

1. That Plaintiff has Judgment against Defendants Mansion Realty LLC and
The Jade Farm LLC, to correct the following architectural barriers and violations of the
Americans with Disabilities Act ("ADA") within sixty (60) days (the "Remediation
Order") at the facility commonly referred to as Jue Lan Club, located at 49 West 20th
Street, New York, New York 10011 (hereinafter the "Subject Facility"):

1. There is no wheelchair accessible route from the public sidewalk to the

building entrance because of steps that have a change in level greater than
’ inch high.

 
Il.

Ill.

IV.

VI.

VIL.

VIII.

IX.

XI.

XI.

XI.

XIV.

XV.

XVI.

The exterior (vestibule) door does not provide 32 inches of clear opening
width.

The exterior (vestibule) door lacks level maneuvering clearances for a
wheelchair user at the pull side of the door due to a step.

There is less than 48 inches between the two doors in a series at the public
entrance vestibule.

There is no room for a wheelchair tuning space between the two doors ina
series at the public entrance vestibule.

There is no wheelchair accessible route from the exterior side of the
interior (vestibule) door to the interior.

The interior (vestibule) door lacks level maneuvering clearances for a
wheelchair user at the pull side of the door due to steps.

The interior (vestibule) door lacks at least one leaf at double leaf doors
with at least 32 inches of clear opening width.

The interior (vestibule) door lacks maneuvering clearances for a
wheelchair user at the push side of the door.

A wheelchair accessible route is not provided between the first level front
dining room and the first level rear dining room due to a step.

A wheelchair accessible route is not provided between the ground level
and the second level due to steps.

A wheelchair accessible route is not provided between the ground level
and exterior dining area due to a step.

The ramp at the Graffiti Room lacks handrails on both sides of the ramp.
The ramp at the Graffiti Room lacks handrail extensions.

The ramp at the Graffiti Room lacks wheelchair accessible top and bottom
landings.

The doorway from the Graffiti Room lacks level maneuvering clearances
for a wheelchair user at the push side of the door due to sloping at the
ramp.

 

 
XVII.

XVIII.

XIX.

XX,

XXI.

XXII.

XXIII.

XXIV.

XXV.

XXVI.

XXVIII.

XXVIII.

XXIX.

XXX.

XXXII.

XXXII.

The doorway to the Graffiti Room lacks maneuvering clearances for a
wheelchair user at the pull side of the door due to the width of the corridor
leading to the room.

The doorway to the Forbidden Room lacks level maneuvering clearances
for a wheelchair user at the pull side of the door due to steps.

There is no wheelchair accessible seating at the first level bar and no
wheelchair accessible tables are provided in the surrounding first level

front dining room.

There are no wheelchair accessible tables in the first level front dining
room,

There are no wheelchair accessible tables in the first level rear dining
room,

There are no wheelchair accessible tables in the Graffiti Room.

There are no wheelchair accessible seating at the second level bar (the
Warhol Room). And no wheelchair accessible tables are provided in the
surrounding second level dining room (the Warhol Room).

There are no wheelchair accessible tables in the Warhol Room.

There are no wheelchair accessible tables in the Forbidden Room.

The men’s toilet room is not accessible.

The men’s toilet room lacks a wheelchair accessible water closet.

The toilet compartment at the men’s toilet room lacks a wheelchair
accessible water closet.

The water closet in toilet compartment at the men’s toilet room is located
more than 18” from the side wall.

The water closet in the toilet compartment at the men’s toilet room lacks
compliant grab bars.

The water closct in toilet compartment at the men’s toilet room has the
toilet paper dispenser in the incorrect location.

The coat hook on the door of the toilet compartment at the men’s toilet
room is outside of a wheelchair accessible reach range.

 
XXXIM. The men’s toilet room lacks a wheelchair accessible lavatory.

XXXIV. The low lavatory at the men’s toilet room lacks a clear floor space for a
forward approach to the fixture due to a plant.

XXXV. The low lavatory at the men’s toilet room lack protected hot water and

drainpipes.
XL. The men’s toilet room lacks a wheelchair accessible mirror.
XLI. The men’s toilet room lacks a wheelchair accessible urinal.
XLII. All three (3) urinals at the men’s toilet room have rims that are more than

17 inches above the finish floor.

2. That the Subject Facility, located at 49 West 20th Street, New York, New
York, 10011, which is currently leased, owned, and operated by Defendants Mansion
Realty LLC and The Jade Farm LLC, shall be closed to the general public with all

business operations ceased until Defendants fully comply with the terms of this Order.

3. That within sixty (60) days after entry of this Judgment, Defendants shall

serve and file with this Court notice and evidence of its compliance with the terms hereof,

4, That the Court reserves jurisdiction to enforce the terms of this Judgment
as set forth above, and upon full compliance by Defendants of the foregoing to hold such
further proceedings as necessary to affix and award Plaintiff's damages, as well as, his
attorney’s fees, costs, and expenses incurred through the date of Defendants’ full

compliance.

MAY TO 9094)
New York, New York

Dated:

SO ORDERED.

GEORGE . DANIELS, U.S.D.J.

 

 
